SCOTT, J.,
Concurring Opinion:
I concur with the majority’s opinion reversing the Court of Appeals and granting *290the Cabinet for Health and Family Services a writ protecting its KASPER data from discovery in civil actions.1 Given the great need of today’s society to combat the evils of “doctor shopping” and prescription drug abuse, both at a practitioner and patient-level — and balancing this need against the fact that the KASPER database is merely a mandatory partial compilation from otherwise existing medical and pharmaceutical records, the discovery of which is not in any way impeded by KAS-PER — I, too, would uphold the validity of KRS 218A.202 under our long-established rule of accepting “reasonable encroachments” upon our powers via the “rule of comity.” Commonwealth v. Reneer, 734 S.W.2d 794, 797 (Ky.1987) (“Although it is apparent that K.R.S. 582.055 constitutes an encroachment by the General Assembly upon the prerogatives of the Judiciary, it is, nevertheless, not an unreasonable encroachment if it can be accepted under the principles of comity.”). Thus, I would grant the writ, as “the mere possibility of disclosure may impede development of the confidential [relationships and uses] necessary” for KASPER to attain its full promise. Jaffee v. Redmond, 518 U.S. 1, 10, 116 S.Ct. 1923, 135 L.Ed.2d 337 (1996). Moreover,
if the purpose of the privilege is to be served, the participants in the confidential [uses and relationships] “must be able to predict with some degree of certainty whether particular [divulgences] will be protected. An uncertain privilege, or one which purports to be certain but results in widely varying applications by the courts, is little better than no privilege at all.”
Id. at 18, 116 S.Ct. 1923 (quoting Upjohn Co. v. United States, 449 U.S. 383, 393, 101 S.Ct. 677, 66 L.Ed.2d 584 (1981)).
In so doing, I recognize this Court’s previous pronouncements that “[a]ny amendment to [the Rules of Evidence] must be in accordance with KRE § 1102. Therefore, a unilateral attempt to amend [any] rule is a nullity.”2 Manns v. Commonwealth, 80 S.W.3d 439, 446 (Ky.2002). “Nevertheless, it has not been the policy of this court to nullify as a matter of course all legislation which infringes to some extent upon a proper function of the judiciary.” Reneer, 734 S.W.2d at 796. In fact, “[i]t is not our disposition to be jealous or *291hypertechnical over the boundaries that separate our domain from that of the legislature,” Ex parte Farley, 570 S.W.2d 617, 624 (Ky.1978), as “[w]e respect the legislative branch, and in the name of comity and common sense are glad [at times] to accept without cavil the application of its statutes pertaining to judicial matters.Id.
“Inevitably, there is and always will be a gray area in which a line between the legislative prerogatives of the General Assembly and the rulemaking authority of the courts is not easy to draw. The policy of this court [then] is not to contest the propriety of legislation in [an] area to which we can accede through a wholesome comity.” Ex parte Auditor of Public Accounts, 609 S.W.2d 682, 688 (Ky.1980). “ While the Constitution diffuses power the better to secure liberty, it also contemplates that practice will integrate the dispersed powers into a workable government. It enjoins upon its branches separateness but interdependence, autonomy but reciprocity.’ ” United States v. Nixon, 418 U.S. 683, 707, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (quoting Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635, 72 S.Ct. 863, 96 LJEd. 1153 (1952) (Jackson, J., concurring)). Thus, where constitutional, practical, and beneficial, we should act with comity for the public good.
In addition, “[a] public interest privilege inheres in certain official confidential information in the care and custody of governmental entities. This privilege permits appropriate parties to protect information from ordinary disclosure, as an exception to liberal discovery rubrics.” In re World Trade Center Bombing Litigation, 93 N.Y.2d 1, 686 N.Y.S.2d 743, 709 N.E.2d 452, 455 (1999). “Specifically, the privilege envelops ‘confidential communications between public officers, and to public officers, in the performance of their duties, where the public interest requires that such confidential communications or the sources should not be divulged.’ The justification for the privilege is that the public interest might otherwise be harmed if extremely sensitive material were to lose this special shield of confidentiality.” Id. at 456 (emphasis added) (citations omitted). “Whether the privilege attaches in a particular setting [such as a criminal matter] is[, at times,] a fact-specific determination for a fact-discretion weighing court, operating in camera, if necessary. The public interest, and what adds up to sufficient potential harm to it, [can be] inherently flexible concepts.” Id. And, “ ‘[o]nce it is shown that disclosure would be more harmful to the interests of the government than [nondisclosure would be to] the interests of the party seeking the information, the overall public interest on balance would then be better served by nondisclosure.’ ” Id. (citations omitted).
“Notably, [however,] a mere showing by a private litigant in a civil case that information sought would be helpful to secure ‘useful testimony’ is not enough to override a demonstrated or manifest potential harm to the public good. Rather, a court must calibrate the need of a litigant for information with the government’s duty to try to prevent similar occurrences and to maintain the public peace and welfare.” Id. (citations omitted). The analysis may also “take into account the extent to which pertinent information is available to plaintiffs from other public sources.... ” Id.; see also Newsome v. Lowe, 699 S.W.2d 748, 752 (Ky.App.1985) (“Counsel for respondent quite candidly admitted at the oral argument on this petition that obtaining Dr. Nathanson’s letter would possibly enable him to impeach Dr. Nathanson at trial. While this would qualify as a legitimate and worthy aim, we do not believe that it is a showing of a substantial need under the rule”).
*292Here, the Plaintiff, Baumler (real party in interest) sued the Defendant, Warner (also a real party in interest) seeking personal injury damages for Warner’s alleged negligence in causing the automobile accident. In the process of discovery, Warner obtained records from several of Baumler’s medical providers. These records indicated that Baumler (1) routinely ran out of his pain medication before his prescription was ready to be refilled, (2) claimed on at least two occasions that his medication had been stolen, (3) was discharged from the care of at least one physician for violating his pain management protocol, and (4) had a history of cocaine use.
The discovery quite candidly raises the issue of whether Baumler fabricated or exaggerated his injuries in order to obtain drugs, and whether Baumler has a predisposition to narcotic pain medications. Additionally, as explained in oral argument, Baumler’s medical and health insurance records indicate that he has been treated by a number of physicians in addition to those disclosed by his interrogatories. This again presents the issue of whether all of Baumler’s treating physicians have been correctly identified.
Warner then filed a motion to obtain a KASPER report from the Cabinet documenting Baumler’s prescription drug history. The trial court granted the motion directing the disclosure by the Cabinet subject to the restrictions that such disclosure “may be used by counsel for litigation or claims for valuation purposes only and in connection with the trial of this matter and [is] not to be disclosed to anyone who is not involved in this litigation.” The Cabinet then intervened and filed a motion to vacate the order on the ground that KRS 218A.202(6) prohibits the disclosure of KASPER reports “in the context of a civil action where the disclosure is sought either for the purpose of discovery or for evidence.”
Warner responded with the argument before this court that subsection (6) of KRS 218A.202 violates the separation of powers provisions of the Kentucky Constitution, which assigns to this Court the power to describe the rules of practice and procedure for the Court of Justice. See Ky. Const. § 116 (“The Supreme Court shall have the power to prescribe rules governing ... rules of practice and procedure for the Court of Justice.”). The privacy of prescription drug records being a matter of great public importance, the Attorney General sought intervention in support of the constitutionality of KRS 218A.202(6).
However, as aforementioned, KASPER is merely a partial compilation of mandatory reports from medical providers and pharmacists from existing patient medical and pharmacy records. The data collected by KASPER includes a patient identifier, the drug dispensed, the date of dispensing,, the quantity dispensed, the prescriber, and the dispenser. KRS 218A.202(4). Pursuant to the statute, the Cabinet is authorized to provide KASPER data only to those persons or entities specifically authorized to receive that data by statute. KRS 218A.202(6); see also Williams v. Commonwealth, 213 S.W.3d 671, 683 (Ky.2006) (“KASPER data is not available to the general public, but rather only to specified personnel who certify that they are conducting ⅛ bona fide specific investigation involving a designated person.’ ”). Civil litigants, whether in personal injury, dissolution, or similar actions, are not authorized by the statute to access KAS-PER. In fact, the legislature made intentional disclosure a violation of the statute a Class D Felony for the first offense. KRS 218A.202(12).
*293In allowing the discovery requested, the trial court found a conflict between its obligation to oversee discovery pursuant to CR 26.02(1) and the Cabinet’s obligation to protect the confidentiality of KASPER records. CR 26.02(1) provides that a trial court shall permit discovery “regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action....” Thus, for reasons that this Court now recognizes the privilege, there is no conflict between KASPER, KRS 218A.202, and CR 26.02(1).
In this respect, the facts of this case demonstrate that recognition of such a privilege will only minimally impact Warner’s discovery, if at all. Warner has already discovered the medical, pharmaceutical, and health insurance records, creating an issue, or inference, as to whether Baumler fabricated or exaggerated his injuries in order to obtain drugs, or whether Baumler has a predisposition to narcotic pain medication. And Warner has already discovered through these same records a number of physicians with whom Baumler treated that were not disclosed by Baumler’s answers to interrogatories.
Plainly, therefore, KRS 218A.202(b) does not interfere with Warner’s traditional rights of discovery of medical, pharmaceutical, and health insurance records. In fact, KASPER is merely a compilation of entries reflected in these traditional records for all covered Kentucky medical providers and pharmacists. Noting that the accident occurred in Jefferson County, one must acknowledge that even KASPER would not answer Warner’s questions regarding physicians and pharmacists who may have treated Baumler in Illinois, Indiana, or Ohio. Thus, even denying the privilege would not add the appreciable range of certainty Warner suggests.
Moreover, aside from the confidentiality and legal protection promised to the participating medical providers and pharmacists, the disclosure of the KASPER data, whether accurate or inaccurate, is such to cause, at times, embarrassment — all the more when totally disconnected from the medical treatment and records which document the prescription and need for treatment. This, itself, raises the likelihood of the ultimate inadmissibility of KASPER data. Nevertheless, should KASPER data become the “next great discovery tool,” as advocated by Warner, for civil litigation, “the mere possibility of [such] disclosure may impede development of the confidential relationship necessary for [the underlying] treatment.” Jaffee v. Redmond, 518 U.S. 1, 10, 116 S.Ct. 1923, 135 L.Ed.2d 337 (1996). It is clear that “an asserted privilege must also ‘serv[e] public ends.’ ” Id. at 11, 116 S.Ct. 1923 (quoting Upjohn, 449 U.S. at 389, 101 S.Ct. 677). Here, the purpose and promise of KASPER undoubtedly does just that: the eradication of “doctor shopping,” prescription fraud, as well as attacking the prescription drug abuse crisis affecting Kentucky.
We must be mindful that the Kentucky General Assembly and other “state legislatures are fully aware of the need to protect the integrity of the factfinding functions of [the] courts,” Jaffee, 518 U.S. at 13, 116 S.Ct. 1923, and that the privilege for KAS-PER data is necessary to both the public need and scheme of KRS 218A.202, as evidenced by the General Assembly’s enactment and pronouncements. Thus, weighing the public benefit versus the detriment to private civil litigants, the balance must be struck for the public good, given that the detriment, if any, to civil litigants, as here, is miniscule: KASPER in no way affects or restricts any discovery of existing medical, pharmaceutical, and health insurance records.
*294For these reasons, I concur with the majority on the privilege set out in KRS 218A.202 and the granting of the writ.

. Being a civil action, no question is presented as to “whether the constitutional rights afforded to a criminal defendant by the Fifth, Sixth, and Fourteenth Amendments to United States Constitution and section 11 of the Constitution of Kentucky prevail over a state policy interest expressed in a statute or rule creating an evidentiary privilege.” Commonwealth v. Barroso, 122 S.W.3d 554, 558 (Ky.2003). In Barroso, we ultimately concluded “that the Compulsory Process Clause affords a criminal defendant the right to obtain and present exculpatory evidence, including impeachment evidence, in the possession of a third party that would otherwise be subject to ... privilege.” Id. at 561. Thus, the issues presented herein differ from those presented by a pending companion criminal case, Commonwealth of Kentucky, Cabinet for Health and Family Services v. Hon. Gregory M. Bartlett, Judge, Kenton Circuit Court, et al., 2008-SC-000508.


. "The proper procedure for amending or adding to the Kentucky Rules of Evidence is established in KRE 1102 and 1103. These procedures do not include amendments or additions created unilaterally by either the General Assembly or the Supreme Court (although we are aware that the General Assembly has enacted post-1992 statutes which purport to create new privileges, e.g., KRS 325.431 [(Accounts Review Commission reports)], KRS 224.01-040 [(Environmental Audit reports) ]),” and KRS 422.295 (confidentiality of communications between human trafficking victim and case worker). Weaver v. Commonwealth, 955 S.W.2d 722, 727 (Ky.1997). Where this "shared power” resides in the Kentucky Constitution is, however, a question yet to be answered.